PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of July 7, 2003, the Court has determined that the appeal was commenced prematurely. See e.g. S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); see also Winkelman v. Toll, 632 So.2d 130 (Fla. 4th DCA 1994). Accordingly, the appeal is dismissed -without prejudice to the appellant’s right to seek review of the lower tribunal’s determina*884tions regarding attorney’s fees and costs upon entry of a final order.
DISMISSED.
ALLEN, KAHN and DAVIS, JJ., concur.